     Case 4:21-cv-00697-Y Document 1 Filed 05/28/21                Page 1 of 2 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 Shamika Whitfield;                              §
       Plaintiff,                                §
                                                 §
                                                 §             CIVIL ACTION NO.
              V.                                 §
                                                 §         ________________________
                                                 §
 City of Fort Worth                              §
        Defendant.                               §
                                                 §
________________________________________________________________________

                         NOTICE OF REMOVAL
________________________________________________________________________

          Defendant hereby gives notice pursuant to 28 U.S.C. § 1446 that the above-styled

action, filed in the 153rd Judicial District Court of Tarrant County, Texas, Cause Number

153-325307-21, is removed to the United States District Court for the Northern District of

Texas, Fort Worth Division. The following grounds support removal in this action:

     1.      The district courts of the United States have original jurisdiction over this action

             because Plaintiff’s claims arise under federal law. Plaintiff has sued Defendant

             for allegedly violating the Due Process Clause of the 4th and14th Amendments to

             the U.S. Constitution. [See page 3 of Plaintiff’s Original Petition]. Therefore,

             this Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

             §§ 1331 and 1367; and, this action is removable pursuant to 28 U.S.C. § 1441(a).

     2.      On May 17, 2021, Plaintiff filed her Original Petition, which cited a federal

             cause of action. Defendant City of Fort Worth was served with a copy of

             Plaintiff’s Original Petition on May 24, 2021. This Notice of Removal is
    Case 4:21-cv-00697-Y Document 1 Filed 05/28/21              Page 2 of 2 PageID 2



         therefore timely filed because it has been less than 30 days since the City was

         served.

    3.   Pursuant to the provisions of 28 U.S.C. § 1446(a), accompanying this Notice is

         a copy of all the process, pleadings, and orders served upon Defendant in this

         action.

    4.   Pursuant to Local Rule 81.1, this Notice of Removal is also accompanied by a

         completed Civil Cover Sheet, a Supplemental Civil Cover Sheet, an index of all

         documents filed in state court, a copy of the docket sheet in the state court action,

         each document filed in the state court action, and a Certificate of Interested Persons

         in compliance with Local Rule 3.2(e).

                                                  Respectfully submitted,

                                                  s/ Lynn M. Winter
                                                  Lynn M. Winter
                                                  Senior Assistant City Attorney
                                                  State Bar No. 24078135
                                                  lynn.winter@fortworthtexas.gov

                                                  Trey Qualls
                                                  Assistant City Attorney
                                                  State Bar No. 24099918
                                                  trey.qualls@fortworthtexas.gov

                                                  CITY OF FORT WORTH
                                                  Office of the City Attorney
                                                  200 Texas Street
                                                  Fort Worth, Texas 76102
                                                  P: 817.392.7600
                                                  F: 817.392.8359

                                                  Attorneys for Defendant




NOTICE OF REMOVAL - Shamika Whitfield                                               Page 2 of 2
